Citation Nr: 1439731	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-07 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left ankle disorder (previously characterized as left ankle strain and left ankle tendonitis).

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to an initial disability rating greater than 70 percent for major depressive disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO continued a previous denial of service connection for tendonitis of the left ankle.  In November 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal in August 2013. 

In January 2013, the Board remanded claims for service connection for a psychiatric disorder other than PTSD and a left ankle disorder to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC granted service connection for major depressive disorder claimed as PTSD (as reflected in a December 2013 rating decision); this action resolves the matter of service connection for psychiatric disability.  However, the AMC also continued to deny the left ankle claim (as reflected in the June 2013 SOC), and returned the matter remaining on appeal to the Board for appellate consideration.

The Board notes that, while the Veteran was unrepresented at the time of the January 2013 remand, he submitted a VA Form 21-22 in favor of the North Carolina Division of Veterans Affairs (NCDVA) in March 2013. 

As reflected in the October 2011 rating decision and the June 2013 SOC, the RO denied the Veteran's petition to reopen the claim for service connection for a left ankle disorder.  Subsequently, in the January 2013 remand, the Board characterized the claim as a straight service connection claim rather than a petition to reopen the claim for service connection.  However, upon further review, it appears that the claim is actually a petition to reopen a previously denied claim of service connection.  Regardless of any prior actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized these matters as set forth on the title page.

Furthermore, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Here, the Veteran was previously denied service connection for left ankle strain and left ankle tendonitis.  At the time of the prior denials, there were the same complaints made in connection with the current claim.  As such, any diagnoses pertaining to left ankle made since the prior denials do not constitute different disabilities.  Therefore, new and material evidence is required to reopen this claim for service connection.  

Also, given the above, and what the RO actually adjudicated (although the previously denied claims were characterized as involving only left ankle strain and left ankle tendonitis) the Board has recharacterized the previously denied claim, and the reopened claim, as reflected on the title page. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision reopening the previously denied claim for service connection for a left ankle disorder is set forth below.  The reopened claim for service connection for a left ankle disorder, on the merits, is addressed in the remand following the order; this matter being remanded to the Agency of Original Jurisdiction (AOJ).  The remand also addresses the matter of an increased rating for service-connected major depressive disorder-for which the Veteran has completed the first of two actions required to place the claim in appellant status.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matter, the Board notes that, in February 2014 correspondence, the Veteran raised the issues of entitlement to an increased rating for his service-connected right ankle disorders, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to service connection for sleep apnea as secondary to service-connected major depressive disorder claimed as PTSD.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the request to reopen the claim for service connection for a left ankle disorder have been accomplished.

2.  In a January 2008 rating decision, the RO denied service connection for left ankle strain; although notified of the denial in January 2008, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

3.  In a June 2010 rating decision, the RO found that no new and material evidence had been submitted to reopen a previously denied claim of service connection for left ankle tendonitis; although notified of the denial in June 2010, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or subsequent additional service records received.

4.  Additional evidence associated with the claims file since the June 2010 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a left ankle disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision in which the RO denied service connection for a left ankle disorder, characterized as left ankle strain, is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The June 2010 rating decisions in which the RO found that no new and material evidence had been submitted to reopen a previously denied claim of service connection for a left ankle disorder, characterized as left ankle tendonitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  As pertinent evidence received since the RO's June 2010 rating action is new and material, the requirements for reopening the claim for service connection for a left ankle disorder are met. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).
	

	

	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

At the outset, the Board points out that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen the claim for service connection for a left ankle disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran filed an initial claim for service connection for a left ankle disorder in October 2007, approximately 17 years after his discharge.  In the January 2008 rating decision, the RO characterized the Veteran's claim for a left ankle disorder as one for service connection for "left ankle strain."  The documentary evidence of record at that time primarily consisted of the Veteran's service treatment records which show treatment for a left ankle sprain in February and March 1990 and a January 2008 VA examination report.  The January 2008 VA examiner assessed the Veteran's left ankle as having  "no pathology today."   

In the January 2008 denial, the RO denied the claim on the basis that there was no current left ankle disability.  Although notified of the denial in January 2008, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since that time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the January 2008 denial of service connection for a left ankle disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In August 2009, the Veteran filed a second claim for service connection for a left ankle disorder.  In connection with this claim, the Veteran was afforded another VA examination in January 2010.  This examination shows a history of past left ankle sprain with normal examination of the left ankle.  In a subsequent May 2010 VA examination, the Veteran was diagnosed with left ankle tendonitis.  The May 2010 VA examiner opined that it was less likely than not that the current left ankle tendonitis was a continuation of the left ankle sprain in 1990 because full recovery is the expected outcome of a first degree ankle sprain and no subsequent records in the years following discharge from service indicate that a chronic condition began during service.  

In a June 2010 rating decision, the RO denied the claim on the basis that, while there was now a diagnosis of a left ankle disability, there was no nexus between the currently diagnosed left ankle tendonitis and the Veteran's military service.  In a January 2011 Report of Contact, the Veteran requested to "reopen" his claim for the left ankle.  The RO treated this statement as a request to reopen his claim.  In a May 2011 statement, the Veteran requested that he be service-connected for his left ankle condition "worsening."  The Veteran also wrote that, due to a recent surgery on his right ankle, he had to use a walker along with his left leg to get around.  He also wrote that he had to put all of his weight on the left ankle and foot which was very painful.  While the May 2011 statement was received within the one-year appeal period, this evidence is not "new and material" pursuant to 38 C.F.R. § 3.156(b) as this evidence is duplicative of the evidence of record at the time of the Veteran's prior claim.  Furthermore, no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(c).  Hence, the June 2010 denial of service connection for a left ankle disorder is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry with respect to this matter is whether new and material evidence has been received since that decision, warranting reopening of the claim.

Here, the January 2011 Report of Contact must be treated as a petition to reopen the previously denied claim for a left ankle disorder.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's left ankle disorder was the RO's June 2010 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since June 2010 consists of VA and private treatment records, records from the Social Security Administration (SSA) showing that the Veteran has been awarded disability benefits beginning May 2011 for osteoarthritis and allied disorders as well as an anxiety disorder, as well as statements provided by the Veteran.  Significantly, in an August 2013 statement included in the records from SSA, the Veteran's wife wrote that the Veteran had been having problems with both of his ankles for over ten years.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a left ankle disorder.  The Board finds that the August 2013 statement from the Veteran's wife is "new" in that it was not before agency decisionmakers at the time of the June 2010 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has experienced continued left ankle problems since military service.  Previously, the Veteran reported an in-service injury to the left ankle but had not made any statements regarding continuity of symptomatology.  This new statement from the Veteran's wife, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder (i.e., continued left ankle problems since military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left ankle disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for a left ankle disorder, previously characterized as left ankle strain and left ankle tendonitis, has been received, to this limited extent, the appeal is granted.  


REMAND

As indicated, the Board has found a basis for reopening the claim for service connection for a left ankle disorder.  The Board also finds that further development of the reopened claim is warranted.  
      
As above, service treatment records show that the Veteran was treated for a left ankle sprain in February and March 1990.  In a May 2010 VA examination, the Veteran was diagnosed with left ankle tendonitis.  The May 2010 VA examiner opined that it was less likely than not that the current left ankle tendonitis was a continuation of the Veteran's in-service left ankle sprain in 1990 because full recovery is the expected outcome of a first degree ankle sprain and no subsequent records in the years following discharge from service indicate that a chronic condition began during service.  

Unfortunately, the May 2010 VA examiner did not explicitly consider and discuss any assertions as to continuity of symptoms.  Moreover, as above, in May 2011 correspondence the Veteran wrote that, because of his right ankle disability, he uses a walker and his left leg to get around requiring him to put all of his weight on his left ankle and foot which is very painful.  This suggests that the Veteran's left ankle disorder is aggravated by his service-connected right ankle disorder.  Furthermore, current VA treatment records show a possible peroneal tear of the left ankle.  Significantly, a September 2012 VA treatment record shows that the Veteran was experiencing worsening peroneal pain on the left side and that he was going to have an MRI (magnetic resonance imaging) scan to evaluate for peroneal pathology.  As such, the Board finds that the May 2010 opinion rendered is inadequate, and that further examination of the Veteran and medical opinion-based on full review of the record and supported by a stated rationale-is needed to fairly resolve the claim. See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination, by a VA physician (or a physician contracted by VA).  The Veteran is hereby notified that failure to report to the scheduled examination, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for an examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Durham; however, as the last VA treatment record associated with the claims file is dated in June 2014, more recent records from this facility may exist.  VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ must obtain more recent treatment notes.

Further, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the reopened claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Finally, with regard to the major depressive disorder claim, the claims file reflects that in a December 2013 rating decision, the RO granted service connection for major depressive disorder claimed as PTSD and assigned a 20 percent disability rating effective July 31, 2007.  In February 2014 correspondence, the Veteran expressed his disagreement with the December 2013 rating decision with regard to the major depressive disorder claim and requested a higher rating.

However, to date, the AOJ has not yet issued an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436   (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC with respect to the December 2013 assignment of an initial 70 percent disability rating for major depressive disorder, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue. 

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the matter of an increased rating for major depressive disorder, within 60 days of the issuance of the SOC.

2. Obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a left ankle disorder that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4. If the Veteran responds, obtain all identified outstanding, pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, or an opinion addressing the etiology of current left ankle disability(ies). 

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should clearly identify all current left ankle disability(ies), to include left ankle strain, left ankle tendonitis, and possible left ankle peroneal tear. 

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not, .

(b) was caused, or is aggravated (worsened beyond natural progression), by the Veteran's service-connected right ankle disorder.  


If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include: (1) the Veteran's service treatment records (including the February and March 1990 records showing a left ankle sprain), (2) the prior VA examination reports dated in January 2008 and January 2010, (3) the post-service private and VA medical records, (4) the Veteran's May 2011 assertion that his service-connected right ankle disorder causes him to be put more weight on his left ankle, and (5) the assertions regarding the chronicity of his left ankle disability since service, and any other pertinent lay assertions. 

All examination findings reports, along with the complete rationale for the conclusions reached, must be provided. 

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for left ankle disability in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication of the claim) and legal authority.

8. If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


